


117 S2723 IS: Fiscal Analysis by Income and Race Scoring Act
U.S. Senate
2021-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2723
IN THE SENATE OF THE UNITED STATES

September 13, 2021
Ms. Warren (for herself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on the Budget

A BILL
To amend the Congressional Budget and Impoundment Control Act of 1974 by requiring a distribution analysis of a bill or resolution under certain circumstances, and for other purposes.


1.Short titleThis Act may be cited as the Fiscal Analysis by Income and Race Scoring Act or the FAIR Scoring Act. 2.FindingsCongress finds the following:
(1)Wealth inequality is steadily rising in the United States. As the disparities between the richest Americans and the poorest Americans widen, White Americans have grown disproportionately wealthier, while the median wealth of Black Americans has stagnated. (2)In 1968, and with the amounts adjusted for inflation, the median middle-class Black household had $6,674 in wealth, while the median middle-class White household had $70,786 in wealth. In 2016, the typical middle-class Black household had $13,024 in wealth compared to $149,703 for the median White household.
(3)As of 2019, the typical White family has eight times the wealth of the typical Black family and five times the wealth of the typical Hispanic family. (4)As of 2019, White families have the highest level of both median wealth: $188,200. Black families’ median and mean wealth is less than 15 percent that of White families, at $24,100. Hispanic families’ median and mean wealth is $36,100.
(5)As of 2019, families who are Asian, American Indian, Alaska Native, Native Hawaiian, or Pacific Islander have lower wealth than White families, but higher wealth than Black and Hispanic families. (6)The family income gap between Black and White Americans today remains at almost exactly the level it was in the 1960s.
(7)In 2016, the median annual income for Asian American adults was $51,288, compared with $47,958 for White Americans, $31,082 for African Americans, and $30,400 for Hispanic Americans. (8)As of the last quarter of 2019, the median White worker made 28 percent more than the typical Black worker and more than 35 percent more than the median Latinx worker.
(9)On average, women are paid 82 cents for every dollar paid to men. For every dollar paid to White men, Black women are paid 63 cents, Native American women are paid 60 cents, and Latinas are paid 55 cents. (10)Asian American and Pacific Islander (AAPI) women make 85 cents for every dollar paid to White men, and different groups within America’s AAPI community have unique experiences with economic discrimination. For example, between 2015 and 2019, Hmong women earned 60 cents for every dollar paid to White men.
(11)Disparities in wealth between genders are even more stark. As of 2013, the average wealth for working single women was $3,210, whereas the single working man had a median wealth of $10,150. Single Black women had a median wealth of $200, and single Hispanic women had a median wealth of $100: less than a penny for every dollar of wealth owned by single White non-Hispanic men. (12)The COVID–19 pandemic has exacerbated existing inequalities in America. Many longstanding economic conditions, such as lower levels of income and wealth and higher levels of housing and food insecurity, leave individuals of color, particularly women of color and Black women, with less cushion, making them more vulnerable during the COVID–19 economic crisis.
(13)Informed and well-designed policies are needed to curb the growing inequality between Americans of different races and income levels. In order to meet this need, Congress needs access to standardized, reliable information about the socioeconomic consequences of the legislation it enacts. 3.Distribution analysis by income and race (a)CBO estimatesSection 402 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 653) is amended—
(1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and;
(3)by adding after paragraph (3) the following:  (4)for a bill or joint resolution that has a gross budgetary effect of at least 0.1 percent of the gross domestic product of the United States in any fiscal year within the budget window—
(A)a distribution analysis by income showing the transfers that would result in dollars and as a percent change in after-tax-and-transfer income for as many years in the budget as is necessary to illustrate the anticipated effects; and (B)a distribution analysis by race showing the transfers that would result in dollars and as a percent change in after-tax-and-transfer income for as many years in the budget as is necessary to illustrate the anticipated effects.; and
(4)in the text following paragraph (4) (as added by paragraph (3) of this subsection) by striking and description and inserting description, and analyses. (b)JCT estimatesSection 201(f) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 601(f)) is amended to read as follows:

(f)Revenue legislationFor the purposes of revenue legislation which is income, estate and gift, excise, and payroll taxes (i.e., Social Security), considered or enacted in any session of Congress, the Congressional Budget Office shall use exclusively during that session of Congress revenue estimates and distribution analyses provided to it by the Joint Committee on Taxation. During that session of Congress such revenue estimates and distribution analyses shall be transmitted by the Congressional Budget Office to any committee of the House of Representatives or the Senate requesting such estimates, and shall be used by such Committees in determining such estimates. The Budget Committees of the Senate and House shall determine all estimates with respect to scoring points of order and with respect to the execution of the purposes of this Act.. 4.Report on distribution analysis by genderNot later than 1 year after the date of enactment of this Act, the Director of the Congressional Budget Office shall—
(1)prepare a report describing methods appropriate for the conduct of distribution analyses by gender for major legislation, including strengths and weaknesses of different approaches; and (2)submit such report to the chairs and ranking members of the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives.

